Citation Nr: 1617548	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as secondary to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with MDD prior to January 13, 2014 and a disability rating in excess of 70 percent for PTSD with MDD thereafter.

3.  Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In November 2013, the Board remanded the Veteran's current claim on appeal for further development.  During the pendency of this appeal, the Veteran was granted service connection for PTSD with MDD with an evaluation of 50 percent, effective December 28, 2009, and an evaluation of 70 percent, effective January 13, 2014, in a January 2014 rating decision.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of PTSD with MDD is still properly before the Board here and the issue has been appropriately rephrased above.  Furthermore, the Board is satisfied that the directed development action from the November 2013 Board remand has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's fibromyalgia was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected PTSD with MDD, and fibromyalgia was not shown in service or within a year of service discharge.

2.  For the entire period on appeal, the occupational and social impairment from PTSD more nearly approximated deficiencies in most areas; total occupational and social impairment has not been shown.

3.  The evidence of record demonstrates that the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TIDU have been met.  38 U.S.C.A. § 1110, 1101, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

The Veteran believes that her fibromyalgia is secondary to her service-connected PTSD with MDD, which was granted service connection by a January 2014 rating decision.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's STRs do not show any symptoms, complaints, or treatment for fibromyalgia.

The first evidence of fibromyalgia does not appear until 2004, more than thirty years after her separation from service.  As such, the record contains no diagnosis of fibromyalgia either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current claimed fibromyalgia to her active service, and she has not submitted any medical opinion that suggests a relationship between her claimed condition and her military service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in January 2014.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined at that time there was no current diagnosis of fibromyalgia.  Specifically, the examiner found that "although there [were] notes indicating a diagnosis of fibromyalgia by the patient's pcpm[,] there [were] no documented notes or labs from rheumatology or other causes besides documented degenerative joint disease (DJD) (such as rheumatic diseases, neurological disorder, etc.) have not been ruled out."  However, the examiner did not provide an opinion as to whether the symptoms the Veteran complained of as a result of her claimed condition of fibromyalgia was related to her service-connected PTSD and/or her military service.  As a result, the Veteran was provided a VA examination addendum in November 2015.

In the November 2015 VA addendum, the examiner reviewed the claims file, most recent clinical examination, and past history in making her detailed determination that it is less likely than not that the Veteran's claimed fibromyalgia is related to, caused by and/or aggravated by service and/or current service-connected mental health conditions.  The examiner referenced the American College of Rheumatology's three criteria for making a fibromyalgia diagnosis.  The criteria were as follows: 1. Pain and symptoms over the past week with the number of painful areas out of 18 parts of the body plus level of severity of these symptoms to include fatigue, waking unrefreshed, cognitive (memory or thought) problems plus number of other general physical symptoms; 2. Symptoms lasting at least three months at similar levels; and 3. No other health problem that would explain the pain and other symptoms.  

The examiner noted the January 2014 VA examination's finding that there was insufficient medical based clinical evidence to support a diagnosis of fibromyalgia.  The examiner explained that there were no current findings, sign or symptoms attributable to fibromyalgia, or clinical symptoms of stiffness, muscle weakness, fatigue, sleep disturbances, paresthesia, headaches, and/or tender trigger points.  The examiner noted that although the Veteran stated that the finding, signs and symptoms of musculoskeletal pain, stiffness, muscle weakness, sleep disturbance, paresthesia, headaches, depressions, anxiety, irritable bowel and other "can occur", these symptoms were intermittent, and thus, the presentation of objective clinical findings were not consistent with the level of severity and complexity of the claimed disease.  

Furthermore, the examiner noted that the Veteran lacked appropriate clinical examinations to rule out 'other' rheumatologically conditions, to include inflammatory and non-inflammatory processes and/or endocrine dysfunctions, to include thyroid, adrenal and/or hormonal dysregulation, that cause similar signs and symptoms experienced by the Veteran.  Therefore, the examiner opined that it is less likely than not that the Veteran's claimed fibromyalgia relates to her PTSD and/or military service because of the lack of objective medical-based, clinical evidence to conclude a specific diagnosis of fibromyalgia. 

Next, the examiner noted that the January 2014 PTSD examination determined numerous symptoms that were clearly attributable to the criteria A through H stressors for the diagnosis of PTSD and in accordance with DMS-5.  Clinically, these stressors manifested into symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  However, the examiner noted that the 2014 examination failed to demonstrate clinical findings of specific areas of bodily pain and symptoms over the past week associated with fibromyalgia criteria set forth by the American College of Rheumatology and/or aggravation by her mental health conditions, to include PTSD and MDD.  Therefore, the examiner found it is less likely than not that the Veteran's claimed fibromyalgia relates to, was caused by and/or was aggravated by her service connected PTSD and MDD.

Next, the examiner noted that there was nothing in the Veteran's STR's indicating any symptoms or complaints related to her claimed fibromyalgia.  Therefore, the examiner found it is less likely than not that the Veteran's claimed fibromyalgia was related to, caused by and/or aggravated by her short period of military service because of the lack of medically-based, clinical evidence to support a nexus between her claimed fibromyalgia like symptoms and her behavioral habits while on active duty. 

Last, the examiner cited to current medical and psychiatric literature implying a co-morbidity of fibromyalgia and PTSD in cohorts with an intensive defined traumatic event.  However, the examiner found that the literature continued to lack strong medically-based, clinical evidence to support acquired fibromyalgia as proximately due to, or chronically aggravated by any existing psychiatric disability.  Therefore, the examiner found it is less likely than not that the Veteran's claimed fibromyalgia is proximately due to, or chronically aggravated by any existing psychiatric disability.  For similar reasons, the examiner also found it is less likely than not that the Veteran's fibromyalgia is etiologically related, at least in part, to service, to include the in-service stressors claimed by the Veteran or to any other incident during the Veteran's service.

After weighing all the evidence, the Board finds great probative value in the 2015 VA examiner's opinion.  The 2015 negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that her fibromyalgia was caused or aggravated by her service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of fibromyalgia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Fibromyalgia is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include trigger point testing and blood tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of fibromyalgia, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of PTSD causes or aggravates fibromyalgia.  The Board notes that although the Veteran has been a nurse for over 40 years, nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating the specific condition of fibromyalgia or psychiatric disorders such as PTSD and she has not claimed otherwise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for fibromyalgia have not been met, and the Veteran's claim for service connection for fibromyalgia is denied.

Increased Rating

The Veteran first filed her claim in December 2009 for PTSD.  A January 2011 rating decision denied service connection for PTSD with MDD.  The Veteran filed her Notice of Disagreement (NOD) in February 2011.  After a November 2011 Statement of the Case continued the denial, the Veteran filed her substantive appeal later that month.  The Board remanded the Veteran's claim for further development.  A January 2014 rating decision granted service connection for PTSD with MDD with an evaluation of 50 percent effective December 28, 2009, and an evaluation of 70 percent, effective from January 13, 2014.  Since the current ratings are not the maximum available benefits, the issue for a higher rating is still on appeal before the Board.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent rating when a Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a Veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Initial disability rating in excess of 50 percent for PTSD with MDD prior to January 13, 2014

The Veteran began receiving individual counseling sessions for her PTSD with MDD in February 2010.  She reported she had been encouraged to engage in therapy by her VFW service representative due to an "assault" that took place in the male barracks during boot camp when she was about 18 or 19 years old.  She reported she had never disclosed this information to anyone prior to meeting with the representative.  She reported that she "took a bunch of pills" after the incident while still in the military.  She reported she threatened to kill herself while in the military if they did not discharge her.  Her total time in the Army was seven weeks.

She reported she had been able to deal with this experience until she started working at the VA as a nurse.  She stated she was diagnosed with fibromyalgia in 2004 and had struggled with flare ups from time to time.  She stated she was told by her physicians in the past that her condition was likely due to stress.  She stated that felt strongly that the assault she experienced in boot camp was the most significant contributing factor to her health issues.  The Veteran did not specifically disclose that she was sexually assaulted while in the military, but eluded to it.  The Veteran was very guarded about the information she shared but was encouraged to discuss the issue as she felt more comfortable.

At a March 2010 psychosocial assessment evaluation, the Veteran reported that since the sexual assault while in boot camp, she has kept people at bay and stated she is recognizing in her later years how much this has impacted her life.  She stated that she lived alone and had been married two times.  Both marriages ended in divorce.  She reported she had difficulty with physical intimacy since her assault and attributed this to her failed marriages and difficulty dating.  She stated she had not been in a close relationship in 10 years.  However, she stated she was close to her son and granddaughter.  The Veteran also stated she was in regular contact with one of her sisters.  When asked about friends, she stated "I don't believe in that, people will hurt you."  The Veteran denied receiving any past mental health services.  The Veteran reported that working for the VA reminded her of the sexual trauma.  During the assessment, the Veteran was alert and oriented.  Her affect was depressed and intense.  The Veteran was guarded during the first interview but seemed more comfortable in the second interview.  Her hygiene was good and was competent.  The Veteran stated it has been difficult getting mental health treatment because "getting therapy is just not what we do."  The Veteran did not report specific information about the sexual assault.  The Veteran had insight about how the trauma has affected her ability to be in close relationships to others, especially men.  The Veteran reported that she is a good listener, non-judgmental, caring, giving, and would make a good friend.  Regarding hobbies, she stated "I work."  At the time of the evaluation, the Veteran was working full-time at a nursing home as nursing supervisor.  She also worked as a nurse at a half-way house one day a week.  She had been a registered nurse for 37 years by this point.

A March 3, 2010 depression questionnaire suggested the Veteran experienced severe depression.  The Veteran reported the following on the questionnaire: having little interest or pleasure in doing things nearly every day; felt down, depressed, or hopeless early every day; had trouble falling or staying asleep, or sleeping too much nearly every day; felt tired or had little energy nearly every day; had poor appetite or was overeating more than half the days; felt bad about herself or that she was a failure or has let herself or her family down nearly every day; had trouble concentrating on things, such as reading the newspaper or watching television several days; moved or spoke so slowly that other people could have noticed or the opposite being so fidgety or restless that she had been moving around a lot more than usual nearly every day; had thoughts that she would be better off dead or of hurting herself in some way more than half the days.  The Veteran reported that these problems have made it somewhat difficult for her to do her work, take care of things at home, or get along with other people.

In March 3, 2010, the Veteran was assigned a diagnosis of PTSD, major depressive disorder recurrent, and nicotine dependence with a GAF score of 60.  The Veteran complained of problems with depression and maintaining sleep at night.  The Veteran reported that she was experiencing nightmares and flashbacks.  During the VA evaluation, the evaluator found the Veteran was pleasant and cooperative and had good eye contact.  However, the evaluator noted that it was too painful for the Veteran to discuss what specifically happened during the sexual assault.  The Veteran had burst into tears and could not talk about the incident.  The Veteran was able to report that on the day of the incident, she and her friend went out and then something terrible happened.  After that, she was not able to continue her stay in the military.  The Veteran reported that since that time, she has had problems maintaining relationships and being close or intimate with men.  The Veteran stated she tried to keep herself busy by being active in work.  The Veteran reported that she had previously worked as a surgical nurse, ENT nurse, and oncology nurse.  The Veteran reported that all her life she tried to work at night because she did not feel safe at night.  The Veteran denied being consistently on antidepressant or taking antidepressant.  The Veteran admitted she had been taking Ativan daily for sleep.  

During a March 15, 2010 therapy session, the Veteran discussed the difficulties she had with trust and "letting people in [her] space."  The Veteran reported that she only had close relationships with her son and granddaughter and discussed fearing that if people found out about her sexual trauma, they may judge her.  The Veteran also discussed that she kept her guard up because it made her feel safe and prevented others from hurting her.  The Veteran reported she was starting to form a friendship with a co-worker.  The Veteran also stated she always used work as a distraction from painful feelings.  

During a March 29, 2010 therapy session, the Veteran discussed her continued "struggles to trust others and let[ting] anyone in [her] box."  She discussed how this impacted her relationship with co-workers and shared that one of her co-workers informed her that she had a "Type A" personality and had asked why she needed so much control.  The Veteran shared about her tendency to over control people and situations and her need for things to be in order.  The Veteran acknowledged that she used work as a way to avoid painful memories from the military sexual trauma and that when she retired, she would not have work as a way to avoid her memories.

During an April 19, 2010 therapy session, the Veteran reported having continued difficulty with sleep and nightmares.  She reported taking sleep aides in the past and found them helpful.  The Veteran admitted that she worked nights so it often was difficult to get restful sleep during the day.  The Veteran reported that she did not plan to completely retire, but may eventually cut back to part-time.  The Veteran also discussed thinking about taking piano lessons, traveling, or fishing when she had time to do so.  

In an April 21, 2010 mental status examination, the Veteran reported that all her life, she was living in a "shell."  The Veteran reported she worked the night shift as the charge nurse.  The Veteran reported her sleep was interruptive.  The Veteran was noted to be alert and oriented.  The Veteran had good grooming and hygiene and was cooperative with good eye contact.  Her speech had a normal rate and rhythm.  Her gait and stance was normal and there was no abnormal movement or behaviors noted.  The Veteran's mood was neutral and her affect was congruent to her mood.  Her sleep, appetite, energy level, and activity were within normal limits.  There were no symptoms of psychosis.  The Veteran denied any suicidal or homicidal ideation.  Her memory was grossly intact and her thought process was goal directed without tangentially, circumstantiality, or loosening of associations.

At her May 12, 2010 therapy session, the Veteran's mood seemed irritable and guarded.  The Veteran admitted that she was experiencing some depression and irritability but could identify a specific trigger.  She also shared her behavior of rubbing and cutting the skin on her thumbs and admitted recently she cut her thumbs with scissors.  She was hesitant to show her thumbs, but did and there appeared to be two to three very small scratches with scabs.  She admitted that she had been doing this for about 15-20 years because it gave her a reason to "nurture [her]self."  She admitted that for several years she has had vague suicidal thoughts but denied ever developing a plan or being in imminent harm, mostly for spiritual reasons.

At a July 2010 therapy session, the Veteran met with a new social worker.  The Veteran appeared pleasant but was guarded.  The Veteran had been isolated for many years and currently had one potential friend/social acquaintance.  The Veteran's attitude and demeanor shifted dramatically when she was asked where specifically she was at in terms of increasing socialization.  The Veteran became defensive and irritable and indicated she did not understand why she should change after all these years and stated she was quite comfortable with her life and spending time with herself.  The Veteran stated that god was the only support she needed.  The Veteran reported that she attended church and sang in the choir, but never socialized with church members.  The Veteran indicated that she listened to gospel music as a coping strategy.  The Veteran is the oldest of nine children and stated she maintained contact with family, but she did not attend family functions.  The Veteran disclosed she has had suicidal thoughts off and on over the years.  However, she denied having any plans to harm herself "even if only so I don't go to hell."  The Veteran remarked that she was "not going to cry today" three to four times during the session.  However, she denied being depressed or needing antidepressant medication.  The Veteran reported feeling dirty due to the stigma in African American community in seeking mental health services.  The social worker noted that the Veteran was guarded overall and may have had some axis II traits based on her abrupt shift in attitude, demeanor, and thought process during the session.

At an August 2010 therapy session, the Veteran stated her mood was "always about the same," but denied depression. When asked about suicidal ideation or plans, the Veteran stated, "not today."  The Veteran continued to experience sleeping difficulties but stated that she expected that she always will.  The Veteran continued to be guarded during the session.  The social worker noted that she was pleasant and appreciative but found it remained challenging to assess the Veteran's level of desire/motivation to work on issues.  When asked about efforts at socializing and expanding support network, the Veteran reported that she may have found a "new church home."  She also confided she "made an appointment but cancelled it" to go on an outing with a friend from work.  The Veteran stated she was not sure if she was ready to let someone in her life as she had kept to herself for so long.

At a September 8, 2010 mental status examination, the psychiatrist noted the Veteran had startle reactions, continued to have problems with nightmares and flashbacks.  The Veteran also could not talk about the trauma and had burst into tears.  

At a September 20, 2010 therapy session the Veteran reported that she continued to have difficulty sleeping; had nightmares and flashbacks; had exaggerated startle response and hypervigilance.  The Veteran stated that due to recent reports of a rapist in her neighbor, her symptoms had worsened.  The Veteran's appetite was low and she reported experiencing a little "forgetfulness" since starting the therapy sessions.  The Veteran reported her anxiety and depression was a constant in her life for as long as she could remember.  Prior to beginning therapy, she reported her anxiety and depression was around 4 on 1-10 scale.  At the time of the present session, she rated a 7 or 8 on 1-10 scale.  The Veteran admitted to experiencing some suicidal ideation but denied any plans or access.  The Veteran expressed remorse about being a "recluse" most of her life, and then abruptly stated nothing was wrong with her.  At this point, the Veteran appeared to become agitated with increased volume of speech, facial tics, and shifted her position frequently in the chair.  The Veteran was tearful with labile affect for the rest of the session.  The Veteran requested help scheduling for other appointments as she was uncomfortable interacting with males due to her military sexual trauma.

At a November 2010 therapy session, Veteran continued to have difficulty sleeping (initial insomnia); had nightmares and flashbacks; and experienced anxiety and depression.  The Veteran stated she managed take care of her house and work full-time despite the symptoms.  The Veteran indicated her feelings of depression were most significant when she was alone as she was able to "put on a face" when she had to go out.  The Veteran admitted her suicidal ideation continued to be present most of the time but denied any plans or access.  The Veteran stated she relied heavily on her spiritual faith and prayer to cope.  The Veteran was still not comfortable with socialization.  A couple months ago, she had considered going out with a work acquaintance but lost interest in the idea.  The Veteran confided that she did not care for the holidays and usually worked through them.  She admitted it can be a difficult time for her.  Then she immediately stated she really did not have a problem with holidays.  She vacillated between the two stances several times.  The social worker noted that the Veteran continued to be guarded and rarely provided any details regarding her reclusive lifestyle.  The Veteran stated her family used to invite her to holiday gatherings, but not any longer.  The Veteran advised the social worker to never isolate herself from family.  During this discussion, the social worker noted the Veteran appeared to become agitated with increased volume of speech, facial tics, and shifted her position frequently in the chair.

In December 2010, the Veteran reported the holiday season had been very stressful and she experienced increased depression and anxiety.  The Veteran requested to be started on antidepressant.  

In January 2011, the Veteran reported feeling a bit better after the holidays.  She reported feeling lonely due to the lack of support systems.  She found a new church and was taking new member classes.  She stated she planned to take things slowly and not join too many activities.  She was also considering volunteering at Rose Brooks Women's shelter but was concerned it may be too stressful for her.  The Veteran was encouraged to start slowly and explore options with programs that may not be as stressful.  The Veteran stated she tried Effexor two to three separate times and stated she felt it was "fine."  She did not recall having nightmares or disturbed sleep after taking the prescription.  The Veteran was very hesitant regarding any medications, including pain medications, due to risk of dependency.  

A March 26, 2012 depression questionnaire suggested the Veteran experienced moderately severe depression.  The Veteran reported the following on the questionnaire: having little interest or pleasure in doing things nearly every day; felt down, depressed, or hopeless several days; had trouble falling or staying asleep, or sleeping too much nearly every day; felt tired or had little energy more than half the days; felt bad about herself or that she was a failure or has let herself or her family down nearly every day; had trouble concentrating on things, such as reading the newspaper or watching television several days; moved or spoke so slowly that other people could have noticed or the opposite being so fidgety or restless that she had been moving around a lot more than usual several days; had thoughts that she would be better off dead or of hurting herself in some way more than half the days.  The Veteran reported that these problems have made it extremely difficult for her to do her work, take care of things at home, or get along with other people.

On March 27, 2012, the Veteran reported her fibromyalgia had been acting up and that she has not been feeling well.  The Veteran stated that her mood had been affected by the amount of stress that she had been under.  She denied suicidal or homicidal ideation but stated she would like to reestablish relationship with social worker Sarah Schroer and Dr. Medvedeva.  

Turning now to an analysis of the evidence of record, the Board finds that the evidence as recorded above appears to most closely align with 70 percent rating.  Considering the Veteran's history of suicidal ideation and self-mutilation, reported social isolation, inability to establish and maintain effective relationships outside of her immediate family, she has demonstrated numerous psychiatric behaviors that support a 70 percent rating.  The Board acknowledges that the results of the VA mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating, even though all the specific symptoms listed as examples for a 70 percent rating are not shown.

The evidence also reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  Although socially isolated, she has maintained her employment as a registered nurse during this time on appeal.  She also has reported having a relationship with her son, ex-daughter-in-law, and granddaughter, and therefore she is not totally socially and occupationally impaired.  Additionally, there has been no indication in the record noting the Veteran has total occupational and social impairment.

Disability rating in excess of 70 percent for PTSD with MDD from January 13, 2014

The Veteran was afforded a VA examination in January 2014.  At that time the Veteran reported she had not followed up with mental health treatment for over two years.  The Veteran reported she did not make friends at work, and kept herself emotionally distant from others.  She reported having some social impairment in regard to having problems with trusting others who are not immediate family members.  The Veteran also indicated she was not comfortable with men.  The Veteran appeared to have improved with getting services for her military service trauma.  However, the Veteran was resistant to getting and staying in treatment.  The Veteran reported she isolated herself and focused her efforts on working.  The Veteran experienced sleep disturbance had difficulty getting and staying asleep and is chronically exhausted.  On an average night, the Veteran might get four hours of sleep.  The Veteran reported that she is depressed fairly frequently and consistently had a difficult time finding pleasure in activities.  The Veteran also reported that she left work at VA because of the consistent reminders of women being sexually assaulted while in the service and her own trauma.  

The examiner indicated the Veteran suffered from depressed mood, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted the Veteran made efforts to avoid thoughts, or conversations associated with trauma and made efforts to avoid activities, places or people that aroused recollections of trauma.  It was noted that the Veteran had recurrent, distressing dreams in which the content and/or affect of the dream was related to the traumatic event; had intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; had marked physiological reactions to internal or external cues that symbolize or resemble an aspect of traumatic event.  The examiner noted the Veteran had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; had persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the individual to blame herself; had a markedly diminished interest or participation in significant activities; and had feelings of detachment or estrangement from others.  It was noted that the Veteran had irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; had hypervigilance; and had sleep disturbance.  

After examination, the examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning and were not attributable to the physiological effects of a substance or another medical condition.  The examiner noted that the Veteran's resistance to getting and staying in treatment was not atypical of individuals who have experienced military sexual trauma and found the Veteran's PTSD was at least as likely as not influenced by her report of military sexual trauma. 

At an August 2014 mental health assessment, the Veteran was diagnosed with PTSD and MDD, had chronic psychiatric problems, and was assigned a GAF score of 50.  The Veteran complained of problems with depression, isolation, and sometimes suicidal thoughts.  The Veteran reported her continued problems prompted her to restart care.  She reported she had problems with nightmares.  The Veteran stated that besides work and home, she did not communicate with anyone.  She stated that different co-workers have tried to have a friendly social relationship with her initially but she was comfortable in her isolation.  The Veteran reported that her 8-year-old granddaughter was important in her life.  She denied any problems with psychosis.  

At a September 2014 therapy session, the Veteran reported she had no communication with anyone outside of work and stated she spent most of her time "in seclusion."  However, she stated she had a good relationship with her son, who lives out of the area, and her ex-daughter-in-law.  The Veteran reported that various co-workers had initiated friendly social relationships with her but she was not able to fully accept or reciprocate their friendships.  She has continued to attend church regularly as faith is important to her and has worked as a registered nurse for over 40 years.  The Veteran was working at a nursing facility.  Veteran reported problems with PTSD symptoms such as nightmares, flashback, and isolation.  On mental status examination, the Veteran appeared alert and oriented in all spheres; her demeanor was pleasant and cooperative with good grooming and hygiene; and she had good eye contact.  The Veteran's mood was anxious with a congruent affect.  Her thought processes were somewhat circumstantial at times but was mostly logical and goal-oriented.  There was no evidence or report of psychosis or mania.  The Veteran exhibited some paranoia that was likely related to trust issues directly connected to PTSD.  The Veteran admitted to occasional suicidal ideation but denied plans or attempts due to her religion and fears of going to hell.  The Veteran denied homicidal ideation as well.  

At a June 18, 2015 therapy session, the Veteran reported that she was not doing well and stated that she did not feel that any support from therapy was going to be helpful.  The Veteran stated, "I am a mess, after I told what happened to me, things seem to have gotten worse."  The Veteran stated she had suppressed her feeling for many years.  She denied any recent attempts of harming herself although she has intermittent thoughts of doing so.  She denied having any thoughts of hurting others.  The Veteran also reported that her supervisor approached her and told her that she was a very good worker but that other staff had difficulty working with her.  The Veteran reported she was considering social security to explore retirement options.  The Veteran stated she wanted to receive short term inpatient treatment but was concerned about the stigma that went with receiving psychiatric treatment.  The Veteran stated that she had the support from her family.

During a June 24, 2015 mental health evaluation, the Veteran complained of problems with flashback and stress.  The Veteran reported that she recently stopped working due to her problems with attention and concentration.  The Veteran reported problems with skin picking.  The Veteran reported further isolation and reported she no longer spoke to her siblings.  During the evaluation, the Veteran had good grooming and hygiene.  She was cooperative and had good eye contact.  Her gait and stance appeared normal.  She had no abnormal movements or behaviors.  Her speech had a normal rate, volume, articulation, coherence, and spontaneity.  Her thought processes had normal associations, processes, and abstraction.  There was no suicidal, homicidal, or violent ideation.  The Veteran did not have any delusions or hallucinations.  The Veteran's judgment and insight was present and she was orientated to time, place, person, and situation.  Her memory was grossly intact and her fund of knowledge was intact.  Her activity was within normal limits for this patient.  Her mood was anxious and her affect was congruent to her mood.

The Veteran filed an application for increased compensation based on unemployability in February 2016.  She stated in the application that she was contemplating hurting herself and/or others.  She could not work around other people anymore and she kept herself isolated from others.  

The Veteran was afforded another VA examination in March 2016.  At the time of examination, the Veteran reported an extensive and long-standing difficulty in having successful personal and professional relationships with others.  The Veteran denied having any friendships but stated she was an active member in her church.  She reported that she alienated herself from her family and discouraged others who expressed interest in friendship.  The Veteran admitted, "I am suspicious of others, men and women."  The Veteran reported she had really enjoyed her work and often worked over 60 hours partly to avoid going home where she had to deal with her PTSD symptoms.  She worked until April 24, 2015 when she reported her disability made her unable to work.  She stated she knew she had to stop working when she was working on a patient who had "a foley in him" and she lost memory of events for a few moments.  When she became aware again, she became fearful that she wanted to hurt him.  She contacted HR that morning and asked for a meeting with her boss.  According to the Veteran, her boss stated, "I've tried and I've tried, but you and staff, I don't know what to do."  The Veteran replied, "I know what's wrong and I'm going to fix it."  Afterwards, the Veteran attempted to kill herself by taking several Tylenol pills.  Since then, she returned to treatment for her PTSD.  

During examination, the Veteran was pleasant and cooperative through the evaluation.  She was appropriately groomed and her affect was congruent with the topic of conversation.  She was frequently tearful while discussing the impact her sexual assault and her decision to talk about it has had on her.  The examiner noted the Veteran had a generalized suspiciousness of others.  However, she had much more difficulty interacting with men.  

The examiner indicated the Veteran suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, was unable to establish and maintain effective relationships, and had suicidal ideation.  The examiner also noted the Veteran made efforts to avoid thoughts, or conversations associated with trauma and made efforts to avoid activities, places or people that aroused recollections of trauma.  It was noted that the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic event; had recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event; had dissociated reactions in which the individual feels or acts as if the traumatic event was recurring; had marked physiological reactions to internal or external cues that symbolize or resemble an aspect of traumatic event.  The examiner noted the Veteran had an inability to remember an important aspect of the traumatic event; had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; had persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the individual to blame herself; was in a persistent negative emotional state; and had feelings of detachment or estrangement from others.  It was noted that the Veteran had reckless or self-destructive behavior, hypervigilance, problems with concentration, and sleep disturbance.

The examiner noted that once the Veteran began talking about the sexual assault, she was progressively less able to suppress her memories and compartmentalize the event.  Talking about the incident triggered the release of what the Veteran had suppressed for decades.  The examiner noted that as time moved on, the Veteran was less able to contain and control the symptoms of her PTSD and they became more emotionally overwhelming and debilitating.  The examiner found that because suppression was the Veteran's major coping strategy she had few other emotional resources to rely upon.  As the impact of her sexual assault could no longer be compartmentalized the Veteran felt powerless and as if she has lost her former "strong" self-identity.  The examiner noted that although she had difficulties for years interacting with others due to her PTSD, after beginning to talk about the assault, her symptoms began intruding in her ability to do her work.  She no longer felt safe treating her patients and this had been devastating to her.  The examiner found that the Veteran did not appear to be a good historian at all times but it did not appear to be deliberate.  The examiner diagnosed PTSD with MDD, noting it was a progression of the previous diagnosis and determined the Veteran needed to seek follow up treatment.  

The examiner also found that the Veteran's PTSD symptoms interfered with her ability to provide nursing care on a purely clinical basis.  The examiner noted that according to the Veteran's statements, the Veteran had a fear of harming her male patients and this was due to her already engaging in behavior that put a patient's safety at risk when he had a foley in place.  The examiner noted the Veteran's mistrust and suspiciousness of men had gotten to the point of interfering with her judgement.  The examiner found that prior to April 24, 2015, her last day of work, her symptoms did not interfere with her clinical work.  Based on the Veteran's statements, the examiner found the Veteran can no longer reliably provide patient care from an objective, professional nursing standpoint and was at risk of doing harm to her patients because her PTSD symptoms had progressed to the point of having more influence over her decisions and behavior than her clinical expertise.  The examiner also noted that the Veteran had difficulty even interacting with her son and his friends when she was invited over socially.  The examiner found that the Veteran was unlikely able to function as a part of a team of employees in a work setting.  The examiner concluded that with treatment, the Veteran may overcome these issues at some point but at the time of examination, the Veteran's PTSD symptoms interfered with her ability to 1. Work effectively with co-workers; and 2. Provide reliable medical care based upon a clinically driven decision making process.  

After review of the record, the Board finds that the Veteran's PTSD symptoms were not shown to cause total occupational and social impairment.  The Veteran was able to maintain her employment until April 24, 2015 and although socially isolated, she reported having a good relationship with her son, granddaughter, and ex-daughter-in-law.  Further, there was no indication that the Veteran had ever experienced difficulty maintaining hygiene or that she had significant impairment in speech or thought processes, or that she exhibited obsessional or ritualistic tendencies.  While she had some trouble with concentration and memory, she was not noted to be grossly impaired in that respect and there was no indication that she presented a persistent danger to herself or others.  She was only a danger to others once in a clinical setting and immediately afterwards she had removed herself from the situation.  She also has experienced periodic suicidal ideation of which have been contemplated under the 70 percent rating.  Additionally, none of the VA examiners found the Veteran to have total occupational and social impairment.

Accordingly, the Board finds that the evidence supports the assignment of a rating of 70 percent for PTSD for the entire period on appeal.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted her occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.

TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Veteran contends that she is unable to secure or follow substantially gainful employment due to her service-connected PTSD with MDD. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran has a current rating for PTSD at 70 percent.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id. 

The evidence supports the award of a TDIU.  As noted above, the 2016 VA examiner found the Veteran's PTSD symptoms interfered with her ability to 1. Work effectively with co-workers; and 2. Provide reliable medical care based upon a clinically driven decision making process.  Moreover, the Veteran's progressive worsening in the severity of her PTSD symptoms, her risk of hurting herself and others in a clinical setting, and her inability to socialize with others support a finding that the Veteran is unemployable.

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  Neither the Veteran, nor her representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained, to the extent available. 

Pursuant to the Board's November 2013 remand, the Veteran was provided with PTSD examinations in January 2014 and in March 2016 and a fibromyalgia examination in January 2014 and subsequent addendum in November 2015.  The medical opinions were grounded in a review of the Veteran's medical history, current testing and a review of the medical literature.  Moreover, the Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the medical evidence of record when considered in conjunction to be fully adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran declined the opportunity to present testimony before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for fibromyalgia, to include as secondary to service-connected PTSD with MDD, is denied.

An initial 70 percent rating, but not higher, for PTSD is granted, subject to the regulations governing monetary benefits.

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


